FILED
                                NOT FOR PUBLICATION                            MAR 31 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


KAPUR SINGH,                                        No. 05-75601

            Petitioner,                             Agency No. A75 532 733

  v.
                                                    MEMORANDUM *
ERIC H. HOLDER, JR.,
Attorney General,

            Respondent.


                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                           Argued and Submitted March 10, 2010
                                San Francisco, California

Before: B. FLETCHER and CLIFTON, Circuit Judges, and ANELLO, ** District
Judge.

       Kapur Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

        *
              This disposition is not appropriate for publication and may not be
cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
and relief under the United Nations Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006), we grant the petition for

review, and we remand this matter to the BIA for further consideration.

      The BIA found that Singh had established past persecution on account of his

political opinion. The government therefore bore the burden to rebut the

presumption that Singh was eligible for asylum. Rios v. Ashcroft, 287 F.3d 895,

900 (9th Cir. 2002).

      One way the government may satisfy this burden is by showing by a

preponderance of the evidence that there has been a “fundamental change in

circumstances,” such that the applicant no longer has a well-founded fear of

persecution, or that the “applicant could avoid future persecution by relocating to

another part of the applicant’s country of nationality or, if stateless, another part of

the applicant’s country of last habitual residence, and under all the circumstances,

it would be reasonable to expect the applicant to do so.” 8 C.F.R. §

1208.13(b)(1)(i)(A)-(B). Evidence presented by the government to rebut the

presumption must be tailored to the applicant. “Information about general changes

in the country is not sufficient.” Rios, 287 F.3d at 901 (quoting Garrovillas v. INS,

156 F.3d 1010, 1017 (9th Cir. 1998)); see also id. (“The INS is obligated to


                                           2
introduce evidence that, on an individualized basis, rebuts a particular applicant’s

specific grounds for his well-founded fear of future persecution.”) (internal

quotation marks and citation omitted).

      Because the BIA found that Singh had proven past persecution, he was

entitled to a presumption of future persecution rebuttable only if the government

showed by a preponderance of the evidence that there has been a “fundamental

change in circumstances such that the applicant no longer has a well-founded fear.”

Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004) (citation and internal

quotation marks omitted). In determining whether the government has done so,

“the BIA must provide an individualized analysis of how changed conditions will

affect the specific petitioner’s situation.” Lopez v. Ashcroft, 366 F.3d 799, 805

(9th Cir. 2004) (citation and internal quotation marks omitted). “Information about

general changes in the country is not sufficient.” Garrovillas v. INS, 156 F.3d
1010, 1017 (9th Cir. 1998).

      Here, we find that the BIA failed to engage in such an individualized

determination. The BIA cited evidence, such as Exhibits 7, 10, 12, and 13, which

relate to the religious persecution of Sikhs, but do not inform whether Sikhs like

Singh, who believe in an independent Sikh state, still face persecution on account

of their political opinion. The United Kingdom’s India Country Report states that


                                          3
the Sikh militant movement is “no longer active in the Punjab,” a fact irrelevant to

whether persons who were members in the now-dormant movement would face

persecution were they to return. In fact, the Report indicates that they would face

persecution, stating that persons like Singh, who have a “local history of abuse at

the hands of the police,” or are “militant[s],” still face persecution. There is also

no affirmative evidence in the State Department’s report on human rights practices

in India to show that country conditions relevant to Singh have changed.

      Likewise, the BIA’s conclusory determination that internal resettlement was

a viable option is not supported by an adequate analysis of whether it would be

safe and reasonable for Singh to do so, as that analysis was not individualized and

did not reflect his specific circumstances. Kaiser v. Ashcroft, 390 F.3d 653, 659

(9th Cir. 2004); Knezevic v. Ashcroft, 367 F.3d 1206, 1214-15 (9th Cir. 2004). The

BIA did not cite to any specific evidence in the record rebutting the presumption

against relocation. We have held that “the Board’s opinion must contain a

statement of its reasons for denying the petitioner relief adequate for us to conduct

our review, and we must remand for clarification if the Board fails to provide an

adequate statement of the reasons for its decision.” Ghaly v. INS, 58 F.3d 1425,

1430 (9th Cir. 1995). The BIA’s opinion in this case failed to meet this standard.

Accordingly, on Singh’s asylum and withholding of removal claims, we grant the


                                           4
petition for review and remand to the BIA to allow it to address properly Singh’s

specific circumstances, and conduct an individualized review of the evidence of

changed country conditions and the viability of Singh’s internal relocation. INS v.

Ventura, 537 U.S. 12, 17 (2002).

      Singh also applied for relief under the United Nations Convention Against

Torture. Singh asserts that the Board completely failed to consider his application

for relief under CAT. To obtain CAT relief, a petitioner must prove that it is more

likely than not that he would be tortured if removed to the proposed country of

removal. 8 C.F.R. § 1208.16(c)(2). We require that “‘all evidence relevant to the

possibility of future torture’” be considered in assessing a petitioner’s CAT claim.

Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001) (quoting 8 C.F.R. §

208.16(c)(3)) (emphasis omitted). The BIA’s opinion is devoid of any discussion

or analysis of Singh’s CAT claim. The BIA denied the claim in one sentence. The

opinion demonstrates on its face that the BIA failed to conduct an individualized

analysis of the Singh’s likelihood of facing torture upon return to India. Because

such an analysis is required for determining eligibility for relief, we also remand

Singh’s CAT claim for further consideration consistent with this order.

      PETITION FOR REVIEW GRANTED AND REMANDED.




                                          5